Title: From John Quincy Adams to John Adams Smith, 15 January 1816
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir,
					Boston House 15 Jany 1816.
				
				The above note to Lord Castlereagh & the enclosed Letters are to be copied into the Book. The note itself I have sent by the coachman. If an answer should come to the office this day send it to me by the coachman If tomorrow morning keep it as I propose to come into Town. The letters to Mr Maury are press copies. I send the originals directly by the Post to him. The Letter for Mr Cornelissen is to be given to Mr Gray. yours truly. 
				
					
				
				
			